Citation Nr: 0532692	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to PTSD.

3.  Entitlement to an initial compensable evaluation for 
hearing loss in the right ear, prior to December 23, 2002.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, from December 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that granted service connection for hearing loss 
in the right ear and assigned a noncompensable evaluation, 
effective May 2000.  In addition, the RO denied service 
connection for PTSD, hearing loss in the left ear and for a 
stomach disorder.  When this case was previously before the 
Board in June 2004, it was remanded for additional 
development of the record.  By rating action dated in August 
2005, the RO granted service connection for hearing loss in 
the left ear, and assigned a noncompensable evaluation for 
bilateral hearing loss, effective December 23, 2002.

In a statement dated in January 2004, the veteran's 
representative referred to a claim for an increased rating 
for tinnitus.  Since this matter has not been developed or 
certified for appeal, it is referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for a stomach 
disorder, to include as secondary to PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During service, the veteran drove trucks that carried 
bombs to planes and assisted with casualties on planes.

2.  The veteran's currently diagnosed PTSD is related to his 
in-service stressor.

3.  Prior to December 23, 2002, service connection was in 
effect only for a hearing loss in his right ear, and the 
veteran had Level I hearing in his nonservice-connected left 
ear.  

4.  Effective December 23, 2002, the veteran had Level I 
hearing in each ear.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2005).

2.  An initial compensable evaluation for hearing loss in the 
right ear, prior to December 23, 2002, is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 1160 (effective 
prior to and after December 6, 2002); 38 C.F.R. §§ 3.383 (as 
in effect prior to and after December 6, 2002); 4.85, 4.87, 
Diagnostic Code 6100 (2005).

3.  An initial compensable evaluation for bilateral hearing 
loss, effective December 23, 2002, is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in June 2004 and March 2005.  These letters 
informed the veteran of the information and evidence required 
to substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

The veteran's service medical records are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

With regard to the duty to assist, the record contains VA and 
private medical records, the reports of VA examinations and 
statements submitted on behalf of the veteran.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.



Legal criteria and analysis

	I.  Service connection for PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

The veteran's discharge certificate discloses that he was a 
light truck driver.  Among the medals he received were the 
EAME Theater Ribbon, the Good Conduct Medal and the World War 
II Victory Medal.  

The veteran has described various stressors that he was 
reportedly exposed to in service.  In a June 2000 statement, 
he asserted that his stressors consisted of being subjected 
to V2 rockets, hauling bombs to planes and seeing planes come 
in with casualties and helping to get them off the planes.  

The record shows that it was initially concluded that the 
veteran had PTSD in 2000.  The evidence supporting the 
veteran's claim includes VA outpatient treatment records 
showing treatment for PTSD.  In addition, his spouse related 
in July 2000 that she had known the veteran since 1940 and 
that he has experienced nightmares ever since his discharge 
from service.  She asserted that he became upset whenever he 
saw things on television that involved World War II.  

The Board notes that the veteran was afforded a VA 
psychiatric examination in June 2005.  Prior to the 
examination, the RO prepared a document for the examiner and 
indicated that the verified stressors were driving trucks 
that carried bombs to planes, the fear of being blown up and 
helping with casualties on the planes.  The examiner reviewed 
the claims folder.  Following the examination, the examiner 
commented that the veteran met the criteria for PTSD.  He 
added that the stressors were those the veteran identified 
during the examination.  In this regard, the Board 
acknowledges that the veteran described some of the stressors 
that the RO indicated were verified and that he also reported 
additional stressors that were not verified.  Thus, the 
diagnosis of PTSD was predicated on both verified and 
unverified stressors.  Since there is no evidence to the 
contrary, resolving all doubt in the veteran's favor, the 
Board concludes that the evidence supports service connection 
for PTSD.

	II.  Increased rating for hearing loss 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hearing loss, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity to 
level XI for profound deafness.  In situations where service 
connection has been granted only for noncompensable defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  38 
U.S.C.A. § 1160(a); 38 C.F.R. § 4.85(f) and Part 4, 
Diagnostic Code 6100 to 6110. 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Diagnostic Codes 6100 through 6110.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The RO initially granted service connection for hearing loss 
only in the right ear.  When it granted service connection 
for hearing loss in the left ear in August 2005, the RO 
assigned December 23, 2002 as the effective date of the 
award.  Thus, the issues before the Board are whether an 
initial compensable rating is warranted for hearing loss in 
the right ear, prior to December 23, 2002, and whether an 
initial compensable evaluation is warranted for bilateral 
hearing loss, effective December 23, 2002.

In 1997, the VA General Counsel held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the non-service-connected ear is considered to exhibit normal 
hearing for rating purposes.  VAOPGCPREC 32-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of 38 
U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total in the non-service-connected ear 
when evaluating hearing loss in the service-
connected ear).  The amendment to the rating schedule that 
became effective on June 10, 1999, adopted the interpretation 
of the law expressed by the General Counsel in 1997 and by 
the Boyer court in 2000.  See 38 C.F.R. § 4.85(f) (effective 
June 10, 1999).

The criteria for evaluating hearing loss were changed by an 
amendment to the rating schedule that became effective on 
June 10, 1999, see 64 Fed. Reg. 25,202 (May 11, 1999.  Except 
for exceptional hearing patterns not applicable herein, 
however, the amendment did not change the criteria for 
evaluating hearing loss where only one ear is service 
connected.

Prior to December 6, 2002, hearing in the non-service-
connected ear was deemed to be normal for rating purposes in 
the absence of a showing of total deafness in that ear. 38 
C.F.R. § 4.85(f).  Prior to December 6, 2002, section 1160(a) 
of title 38, United States Code, provided in pertinent part 
as follows:

Where a veteran has suffered total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as the result of non-service-connected 
disability not the result of the veteran's own willful 
misconduct; the Secretary shall assign and pay to the veteran 
the applicable rate of compensation under this chapter as if 
the combination of disabilities were the result of service-
connected disability.

See 38 C.F.R. § 3.383(a)(3) (as effective prior to Dec. 6, 
2002).

Section 1160(a)(3) was amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 2820, 2821-22 
(Dec. 6, 2002) (to be codified at 38 U.S.C.A. § 1160(a)(3)).

Section 1160(a) now reads in pertinent part as follows:

Where a veteran has suffered...deafness compensable to a degree 
of 10 percent or more in one ear as a result of service-
connected disability and deafness in the other ear as the 
result of non-service-connected disability not the result of 
the veteran's own willful misconduct, the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected disability.

Compensation is payable for the combinations of service-
connected and nonservice-connected disabilities as if both 
disabilities were service-connected, provided the nonservice-
connected disability is not the result of the veteran's own 
willful misconduct.  38 C.F.R. § 3.383(a).

If hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability, and there is hearing impairment in the other ear 
as a result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385, compensation is payable as 
if both disabilities were service-connected.  69 Fed. Reg. 
48148 - 48150 (Aug. 9, 2004) (to be codified at 38 C.F.R. 
§ 3.383(a)(3)).

In this case, prior to December 23, 2002, service connection 
was in effect only for a hearing loss in the right ear.  
Under the law as in effect prior to December 6, 2002, since 
the veteran was not deaf in his nonservice-connected left 
ear, the hearing acuity in that ear must be deemed to be 
normal.  An audiometric test in November 2000 disclosed that 
the hearing threshold levels in decibels in the right ear 
were 15, 15, 35 and 40 at 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 0, 10, 20 and 
35.  Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  These results correspond to Level I 
hearing in the service-connected right ear.  Accordingly, a 
noncompensable evaluation was warranted.  The amendment to 38 
U.S.C.A. § 1160(a)(3) effected by the Veterans Benefits Act 
of 2002 does not alter the result in this case because the 
veteran is not rated 10 percent disabled in the service-
connected right ear and is not shown to have deafness in the 
(then) non-service-connected left ear.  

The veteran also asserts that a compensable evaluation is 
warranted for bilateral hearing loss, effective December 23, 
2002.  As noted above, the audiometric test conducted by the 
VA in November 2000 revealed that the veteran has Level I 
hearing in the right ear.  The test also demonstrated Level I 
hearing in the left ear.  An audiometric test at a VA 
outpatient treatment facility in December 2002 revealed a 
moderate to moderately severe high frequency sensorineural 
hearing loss in the right ear and a mild to moderate high 
frequency sensorineural hearing loss in the left ear.  The 
specific results were not set forth.  

Although the veteran asserts that his hearing acuity has 
diminished, these statements clearly have less probative 
value than the objective findings demonstrated on audiometric 
testing.  The Board has no discretion in this regard.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an initial compensable 
evaluation for a hearing loss in the right ear prior to 
December 23, 2002, or a compensable evaluation for bilateral 
hearing loss effective December 23, 2002.  

Under 38 C.F.R. § 3.655 (2005), when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The Board notes that a VA audiometric 
examination was scheduled for June 2005.  In this regard, the 
Board observes that the veteran contacted the RO to cancel 
the examination.  The record does not reflect that the reason 
for the cancellation was set forth.


ORDER

Service connection for PTSD is granted.

An initial compensable evaluation for hearing loss in the 
right ear, prior to December 23, 2002, is denied.

An initial compensable evaluation for bilateral hearing loss, 
effective December 23, 2002, is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a stomach disability, to include as secondary to PTSD.  
In light of the grant of service connection for PTSD, the 
Board finds that additional development of the record is 
appropriate.  The Board points out that following the VA 
psychiatric examination in June 2005, the examiner stated 
that the veteran had somatic changes in relation to the 
chronic ulcer problems generated by events during the war 
diagnosed as ongoing PTSD.  The Board further notes that 
while the VA examiner who conducted the gastrointestinal 
examination in June 2005 opined that the veteran's gastritis 
was not related to service, no mention was made concerning 
its relationship to PTSD.  Finally, the Board acknowledges 
that the RO requested that the veteran furnish information 
concerning his treatment from D.J. Combs, M.D., but that he 
did not comply.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a stomach 
disability since his discharge from 
service.  The veteran should be asked 
specifically to provide this information 
for his treatment by Dr. Combs.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of any current stomach disorder.  
All necessary tests should be performed.  
The examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that any current stomach 
disorder is related to the veteran's 
service-connected PTSD, to include any 
chronic aggravation thereof by the 
service-connected PTSD.  The rationale 
for any opinion expressed by the examiner 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


